COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00147-CR


ANDREW STEPHEN PEREZ                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                     ----------

               CONCURRING MEMORANDUM OPINION1

                                     ----------

      Because the majority opinion does not address appellant’s two remaining

issues, I concur.

      When a case is reversed, we are required only to address those issues

that are dispositive.   See Tex. R. App. P. 47.1.      However, when a case is

remanded, potentially for a new trial, we are to address those issues likely to

recur if appellant is retried for the same offense. Davis v. State, 144 S.W.3d 192,
      1
       See Tex. R. App. P. 47.4.
201 (Tex. App.—Fort Worth 2004, pet. ref’d) (op. on reh’g). Because the majority

does not address these two issues, I concur in the opinion, but join in the result

and judgment.




                                                  TERRIE LIVINGSTON
                                                  CHIEF JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 25, 2013




                                        2